Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit. Claims 5 and 14 are canceled. Claims 20-21 are new. Claims 1-4, 6-13, 15-21, after amendment, are presently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910694475.8, filed on 7/30/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020, 11/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2019/109795, Zhang et al. (using US 2020/00074288 A1 for citation, hereinafter Zhang) in view of US 2019/0220731 A1, Woolley et al. (hereinafter Woolley).
As to claim 1, Zhang discloses a method for extracting image data in parallel from multiple convolution windows, comprising: 
dividing an image into multiple groups of convolution windows, the multiple groups of convolution windows comprising a first group of convolution windows and a second group of convolution windows (Figs 3, 4A; pars 0058, 0086, 0089, 0095, the input image data being divided along a width direction into sub-data blocks, forming a plurality of sectioned convolution input data and convolution kernels (e.g. windows)), wherein the convolution windows of the first group comprise a first three- dimension convolution window including R rows of pixels, S columns of pixels, and C channels of pixels, each of R, S and C being an integer greater than 1 (Fig 3, three dimensional convolution input data of pixels; pars 0077, 0080, 0086, three dimensional convolution 4x4x2, 2x2x2, etc.); 
extracting image data in parallel from multiple convolution windows in the first group of convolution windows by using multiple data processing units (Figs 1A-1B, 3, 4A, 6; pars 0048, 0053, 0055-0056, 0058, 0062-0063, 0072, input image data being extracted from external memory and loaded into on-chip cache in parallel for processing multiple convolution operations in parallel and at the same time with multiple convolutional processing elements), wherein extracting the image data in parallel from multiple convolution windows in the first group of convolution windows by using multiple data processing units comprises: extracting first three-dimension image data by using the first three-dimension convolution window (Fig 3, three dimensional convolution input data of pixels; pars 0077, 0080, 0086, three dimensional convolution 4x4x2, 2x2x2, etc.), and converting the first three-dimension image data into a first one-dimension image data, wherein the first one- dimension image data comprises (RxSxC) pixels arranged in a row wherein the first three-dimension image data comprises R rows of pixels, S columns of pixels, and C channels of pixels (Fig 3; par 0079, showing a 2x2x2 convolution kernel or a 4x4x2 convolution input data block being stored in a memory and accessed as a data array with 8 or 32 elements respectively.  Note that any dimensional matrix, when being installed in a memory, it will occupy total number of elements in the matrix, with a sequence starting from row, column, or height (channel) as a matter of design choice); and 
extracting, in response to completing the extraction of image data from the first group of convolution windows, image data in parallel from multiple convolution windows in the second group of convolution windows by using the multiple data processing units (Figs 1A-1B, 3, 4A, 6; pars 0048, 0053, 0055-0056, 0058, 0062-0063, 0072, more than one group of convolution windows being extracted using multiple data processing elements/units). Zhang does not expressly disclose convolution windows.  However, an ordinary skill in the art would understand a plurality of sectioned convolution input data and convolution kernels taught by Zhang form the convolution windows recited in the claim.
Zhang does not expressly disclose the image data includes data with a channel. Woolley, in the same or similar field of endeavor, further teaches the input image may include color plane or channel (Fig 4; pars 0005, 0008, 0061-0065) and image data extraction and process is performed by processing cluster array including a plurality of process units (Figs 1-2; pars 0009, 0015, 0027, 0029, 0042).  Therefore, consider Zhang and Woolley’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Woolley’s teachings with respect to image data of color channels in Zhang’s convolution operation method to properly arrange image data partitioning and convolution operations to with respect to operations with different colors.As to claim 2, Zhang as modified discloses the method according to claim 1, wherein the multiple data processing units comprise a first data processing unit and a second data processing unit (Zhang: Figs 3-4; pars 0050-0051, the convolution input data including a plurality of data elements to obtain a plurality of pieces of sectioned convolution input data), the first group of convolution windows comprises a second convolution window (Zhang: Figs 3-4; pars 0048-0049, 0052-0053, a plurality of sectioned convolution kernels for convolution operations with sectioned image data), and the extracting image data in parallel from multiple convolution windows in the first group of convolution windows by using multiple data processing units comprises: extracting image data from the first three-dimension convolution window by using the first data processing unit (Zhang: par 0054, a first sectioned convolution kernel and first sectioned convolution input data in a first group to be processed by the first processing element); and extracting image data from the second convolution window by using the second data processing unit (Zhang: pars 0054, 0072, 122, 0137, multiple processing elements maybe used for multiple convolution operations in parallel, indicating the second convolution operation being processed by the second processing element and so on).
As to claim 3, Zhang as modified discloses the method according to claim 2, wherein the extracting image data from the first three-dimension convolution window by using the first data processing unit comprises: extracting a first row of image data in the first three-dimension convolution window (Zhang: Figs 3, 5; pars 0058, 0060, 0073); extracting a second row of image data in the first three-dimension convolution window (Zhang: Figs 3, 5; pars 0058, 0060, 0073); and extracting a third row of image data in the first convolution window (Zhang: Figs 3, 5; pars 0058, 0060, 0073). 
As to claim 4, Zhang as modified discloses the method according to claim 3, wherein the extracting image data from the first convolution window by using the first data processing unit further comprises: in response to completing the extraction of all image data from the first channel in the first three-dimension convolution window: extracting a first row of image data from a second channel in the first three-dimension convolution window; extracting a second row of image data from the second channel in the first three-dimension convolution window; and extracting a third row of image data from the second channel in the first convolution window (see rejection in claim 3).
5. (Canceled)As to claim 6, Zhang as modified discloses the method according to claim 1, further comprising: storing all image data in the multiple groups of convolution windows into a target memory by using a two-dimensional matrix (Zhang: Figs 2B, 3-5; pars 0073, 0077, 0080-0081, 0090, 0095), wherein a number of rows in the two-dimensional matrix is a number of all convolution windows in the multiple groups of convolution windows (Zhang: Figs 3-5; pars 0073, 0077, 0080-0081, 0090, 0095), and a number of columns in the two-dimensional matrix is a product of a number of channels in an image, a number of rows in each convolution window, and a number of columns in each convolution window (Zhang: Figs 3-5; pars 0095, 0099; Woolley: pars 0005, 0008, 0061-0062, 0078).
As to claim 7, Zhang as modified discloses the method according to claim 1, further comprising: dividing a matrix into multiple blocks in columns, the multiple blocks comprising a first block and a second block (Zhang: Figs 3-4; pars 0073, 0077, 0086, convolution kernel (e.g. matrix) and input data being divided into sub-data blocks of smaller sizes including columns); transposing multiple columns of data in the first block in parallel by using the multiple data processing units (Zhang: Figs 3, 4A, 5-6; pars 0058, 0062-0063, 0072-0073, 0081); and transposing, in response to completing the transposition of multiple columns of data in the first block, multiple columns of data in the second block in parallel by using the multiple data processing units (Zhang: Figs  3, 4A, 5-6; pars 0058, 0062-0063, 0072-0073, 0081, multiple processing elements may be used to process convolution and data arrangement operations in parallel and at the same time).
As to claim 8, Zhang as modified discloses the method according to claim 7, wherein the transposing multiple columns of data in the first block in parallel by using the multiple data processing units comprises: transposing a first column of data in the first block by using the first data processing unit in the multiple data processing units (Zhang: Figs  3, 4A, 5-6; pars 0058, 0062-0063, 0072-0073, 0081); and transposing a second column of data in the second block by using the second data processing unit in the multiple data processing units (Zhang: Figs  3, 4A, 5-6; pars 0058, 0062-0063, 0072-0073, 0081).
Zhang discloses multiple data processing elements for parallel data processing and calculation but does not expressly disclose the image data processing being performed by the first and second data processing units. Woolley, in the same or similar field of endeavor, further teaches the image data process is performed by processing cluster array including a plurality of process units and data processing including data arrangement, storage, and extraction being partitioned among each process unit (Figs 1-2; pars 0009, 0015, 0027, 0029, 0036, 0042).  Therefore, consider Zhang and Woolley’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Woolley’s teachings in Zhang’s convolution operation method to properly arrange image data partitioning and transposing for efficient convolution operations.As to claim 9, Zhang as modified discloses the method according to claim 7, wherein the dividing a matrix into multiple blocks in columns comprises: dividing the matrix into the multiple blocks based on a number of the multiple data processing units (Zhang: par 0134, division according to available logic circuits).
As to claim 10, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claims 12-13, 15, they are rejected with the same reason as set forth in claims 3-4, 6, respectively.
14. (Canceled)

As to claims 16-18, they are rejected with the same reason as set forth in claims 7-9, respectively.

As to claim 19, it recites a non-transitory CRM storing program executed in performing functions and features in claim 1.  Rejection of claim 1 is therefore incorporated herein.

As to claim 20,  Zhang as modified discloses the method according to claim 1, wherein extracting the image data in parallel from multiple convolution windows in the first group of convolution windows by using multiple data processing units comprises: extracting second three-dimension image data by using the first three-dimension convolution window, wherein the second three-dimension image data comprises R rows of pixels, S columns of pixels, and C channels of pixels; converting the second three- dimension image data into a second one-dimension image data comprising (R x S x C) pixels arranged in a row (see rejection in claim 1, the operation can apply to the first three-dimension image data or second, or third ones); and forming a two-dimension matrix comprising the first one-dimension image data and the second one-dimension image data, the first one-dimension image data and the second one-dimension image data being arranged in different rows of the two-dimension matrix (Zhang: Figs 3-4; Woolley: pars 0005, 0008, 0061-0062). Note taking a matrix per each color channel reduces the three-dimension matrix to a two dimension one.  

As to claim 21, Zhang as modified discloses the method according to claim 1, wherein the method further comprises: using the two-dimension matrix to perform convolution operation (Zhang: pars 0077-0078, 0093-0094).

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.  See additional citations and rejections in merit rejection above as well as a new reference for independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661


3/